Citation Nr: 0807142	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  06-08 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.  

2. Entitlement to dependency and indemnity compensation. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The veteran served on active duty from July 1969 to October 
1971.   He died in January 2004.  The appellant is the 
veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in February 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record shows that in January 2004 the veteran 
died of injuries sustained in a single-vehicle accident in 
which he was the driver and sole occupant.  A toxicology 
report revealed that the veteran's blood alcohol level was 
0.20 gram%.  

At the time of his death, the veteran was service-connected 
for post-traumatic stress disorder, which was rated 100 
percent disabling. 

The appellant argues that the veteran's death was a suicide 
caused by post-traumatic stress disorder or, in the 
alternative, that the veteran's use of alcohol was a factor 
in his death and that the use of alcohol was due to his 
service connected post-traumatic stress disorder.  

VA records from 2002 and 2003 contain a history of alcohol 
dependence in full remission for many years. 

The record also contains statements from a VA psychologist 
who reported that she had treated the veteran at the Vet 
Center in Vista California from July 2001 to November 2003.  
She described the veteran as reckless in his choices and that 
he had expressed suicidal thoughts during treatment.  

A private social worker stated that he saw the veteran 
shortly before his death. 

In light of the above, further evidentiary development is 
needed under the duty to assist. Accordingly, the case is 
REMANDED for the following action:

1. Ensure VCAA compliance with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), 
and Hupp v. Nicholson, 21 Vet. App. 342 
(2007) (a statement of the condition for 
which the veteran was service-connected 
at the time of his death; an explanation 
of the evidence and information required 
to substantiate a claim for service 
connection for the cause of the 
veteran's death based on the 
service-connected disability; and an 
explanation of the evidence and 
information required to substantiate a 
claim based on a condition not yet 
service connected.).

2. With proper authorization, if 
necessary, obtain the records from the 
Vet Center in Vista California from July 
2001 to November 2003. 

3. With proper authorization obtain the 
records of counseling, including the 
notes from the session shortly before 
the veteran's death, from E. McS., LCSW, 
at 1081 Borden Road, Suite 101 in 
Escondido, California, 92026. 

4. Ask the appellant for the final 
report of investigation by the Nevada 
Highway Patrol, pertaining the veteran's 
fatal accident. 

5. Arrange to have the veteran's claims 
folder reviewed by a VA psychiatrist to 
determine whether it is at least as 
likely as not that the veteran's 
post-traumatic stress disorder caused or 
contributed to the cause of the 
veteran's death.   

In formulating the opinion, the examiner 
is asked to consider that: 

The service-connected disability will 
be considered as the principal cause 
of death when such  disability was 
the  immediate or underlying cause of 
death or was etiologically related 
thereto; and

In determining whether the service-
connected disability contributed to 
death, it must be shown that it 
contributed substantially or 
materially; that it combined to cause 
death; that it aided or lent 
assistance to the production of 
death.  It is not sufficient to show 
that it casually shared in producing 
death, but rather it must be shown 
that there was a causal connection.  
38 C.F.R. § 3.312.



In formulating the opinion, the examiner 
is asked to answer the following 
questions: 

a). Is there evidence of mental 
unsoundness, that is, did the veteran 
not realize the consequences of his 
actions, or was he unable to resist 
such impulse, due to post-traumatic 
stress disorder based on the lay and 
medical evidence pertaining to the 
veteran's mental condition at the 
time of his death to conclude that 
the veteran's death was a suicide? 

b). What is the clinical significance 
that the veteran's blood alcohol 
level was 0.20 gram% in context of 
whether the use of alcohol was 
secondary to service-connected post-
traumatic stress disorder. 

6. After the above development has been 
completed, adjudicate the claim.  If the 
determination remains adverse, furnish 
the appellant a supplemental statement 
of the case and return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

